—In a condemnation proceeding, the claimant appeals from so much of an order of the Supreme Court, Nassau County (McGinity, J.), dated April 17, 1992, as denied the claimant’s application for an additional allowance of $28,258.63 pursuant to EDPL 701.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the application is granted, the claimant is awarded an additional allowance in the amount of $28,258.63, and the matter is remitted to the Supreme Court, Nassau County, for entry of an appropriate judgment.
In this condemnation proceeding, the Village of Massapequa Park initially offered the claimant $96,000. The Supreme Court ultimately awarded the claimant $151,734, based in part on an error in the method of valuation used by the Village’s appraiser.
We disagree with the conclusion of the Supreme Court that *322the award was not substantially in excess of the Village’s initial offer (see, EDPL 701; Matter of Malin v State of New York, 183 AD2d 899; Karas v State of New York, 169 AD2d 816). Because the Village does not dispute that the claimant incurred legal and appraisal costs totalling $28,258.63 in prosecuting the subject claim, we award the claimant that amount in order to "achieve just and adequate compensation” (EDPL 701; see, Zappavigna v State of New York, 186 AD2d 557; Matter of Malin v State of New York, supra). Bracken, J. P., Copertino, Altman and Friedmann, JJ., concur.